       Case 2:16-md-02724-CMR Document 1760 Filed 04/30/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
PRICING ANTITRUST LITIGATION                            16-MD-2724

                                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                                PRETRIAL ORDER NO. 170
                                  (ORAL ARGUMENT)

       AND NOW, this 30th day of April 2021, upon consideration of the request for oral

argument [MDL Doc. No. 1757], it is hereby ORDERED that at the conclusion of the General

Status Conference that will be held be videoconference on June 10, 2021, the Court will hear

oral argument on the objections to Special Master David H. Marion’s Supplemental

Recommendation No. 5 [MDL Doc. No 1720].

       It is further ORDERED that Lead and Liaison Counsel shall notify the Court of those

attorneys who intend to present argument to the Court no later than one week before the

scheduled argument.

       It is so ORDERED.

                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe
                                                   ____________________
                                                   CYNTHIA M. RUFE, J.
